TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 15, 2020



                                      NO. 03-19-00234-CV


                                Dr. Damon C. O’Gan, Appellant

                                                 v.

                                      Scott Ogle, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART—
                       OPINION BY JUSTICE BAKER




This is an appeal from the interlocutory order signed by the trial court on April 3, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in that portion of the order granting appellant’s motion to dismiss appellee’s claims of intentional

infliction of emotional distress and unjust enrichment, as well as that portion of the order

denying appellant’s motion to dismiss appellee’s claims under the Texas Theft Liability Act.

Therefore, the Court affirms those portions of the trial court’s interlocutory order. The Court

further holds that there was reversible error in that portion of the order denying appellant’s

request for attorney’s fees and costs incurred in defending against appellee’s claims of

intentional infliction of emotional distress and unjust enrichment. Therefore, the Court reverses

that portion of the trial court’s interlocutory order and remands the case to the trial court for a
determination of fees and costs to which appellant is entitled. Appellee shall pay all costs

relating to this appeal, both in this Court and in the court below.